DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 23 December 2021 has been entered in full.  Claims 10-12, 1517-20, 23, and 25-33 are canceled.  Claims 1-9, 13, 14, 16, 21, 22, and 24 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the abstract as set forth at p. 2 of the previous Office action (mailed 24 June 2021) is withdrawn in view of the amendment (received 23 December 2021).
	The requirement for a new title as set forth at pp. 2-3 of the previous Office action (mailed 24 June 2021) is withdrawn in view of the amendment (received 23 December 2021).
	The provisional rejection of claims 1-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/762,397 as set forth at pp. 4-5 of the previous Office action (mailed 24 June 2021) is withdrawn in view of the amended and canceled claims (received 23 December 2021).
 	The rejection of claims 1-6, 9-17, 19, and 24 under 35 U.S.C. 102 as being unpatentable over Berd in view of WO 2015/125259 as set forth at pp. 6-8 of the previous Office action (mailed 24 June 2021) is withdrawn in view of the amended and canceled claims (received 23 December 2021).
withdrawn in view of the amended and canceled claims (received 23 December 2021).
The rejection of claims 1 and 17-22 under 35 U.S.C. 102 as being unpatentable over Berd in view of WO 2015/125259 and further in view of Sin et al. as set forth at pp. 9-11 of the previous Office action (mailed 24 June 2021) is withdrawn in view of the amended and canceled claims (received 23 December 2021).
The rejection of claims 1, 17, 20, and 23 under 35 U.S.C. 102 as being unpatentable over Berd in view of WO 2015/125259 and further in view of Hacohen et al. as set forth at pp. 11-12 of the previous Office action (mailed 24 June 2021) is withdrawn in view of the amended and canceled claims (received 23 December 2021).

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 13, 14, 16, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 6,083,703; issued 04 July 2000) in view of WO 2015/125159 A1 (NEKTAR THERAPEUTICS, published 27 August 2015).
Wang et al. teach a method of treating a human subject having melanoma, the method comprising administering to the subject a peptide-based cancer vaccine and IL-2, wherein the peptide is a tumor-specific antigen.  Wang et al. teach separate administration of the peptide-based cancer vaccine and IL-2, wherein the peptide-based cancer vaccine is administered prior to the IL-2.  See abstract; col. 2 li. 31-53; col. 4 li. 32-42; col. 6 li. 33-51; col. 7 Table A; col. 9 li. 40-50; col. 12 li. 53-64. This is relevant to claims 1, 5, 6, 9.  It is noted that Trp-2 is inherently a differentiation antigen as evidenced by the prior art (e.g., Takeuchi et al., 2003, Cancer Research 63:441-448).  This is relevant to claim 21 and 22.  Wang et al. teach administration of the peptide-
Wang et al. do not teach the method wherein the IL-2 is a long-acting IL-2Rβ biased agonist.  However, such were known in the art at the time the invention was filed.
For example, ‘159 teaches a long acting IL-2Rβ biased agonist as recited in the claims and methods of administering the same in combination with other anti-cancer therapeutic agents to treat cancer in a subject.  See abstract.  The structure of the agonist is an IL-2 moiety attached to a polyethylene glycol moiety having the same formula as shown in instant claims 1.  See p. 9.  Doses include those that are less than about 0.7 mg/kg.  See paragraph [0050] (e.g., “about 0.01 mg/kg to about 0.1 mg/kg”) and Table 8 (wherein “less than about 0.7 mg/kg” is interpreted as reading on 0.8 mg/kg).  Please note paragraph [0049] wherein it is stated that the optimal dosage can readily be determined by the ordinary skilled artisan.  ‘159 teaches that the long acting IL-2Rβ biased agonist may be aldesleukin releasably covalently attached to an average of six polyethylene glycol polymers.  See Example 1.  It can be assumed that the polyethylene glycol polymer shown at p. 9 has an average molecular weight of about 20,000 daltons since it has the same formula as that recited in the instant claims.  ‘159 teaches that administration of IL-2Rβ biased agonists inhibits accumulation of CD4+ Tregs while increasing CD8+ memory T calls, thereby recruiting the patient’s own immune system to eliminate cancer cells.  See paragraph [0006].  This is relevant to claims 1-6, 13, 14, 16, 21, 22, and 24.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of treating cancer in a subject by administering a combination of IL-2 and a peptide-based cancer vaccine as taught by Wang et al. by using the long acting IL-2Rβ biased agonist instead of IL-2 as suggested by ‘159.  There would have been a reasonable expectation of success since both documents evidence effective treatment of cancer using their therapeutic agents.  Motivation to use the long acting IL-2Rβ biased agonist of ‘159 is provided in the teachings of ‘159 that their long acting IL-2Rβ biased agonist is better than a non-biased agonist since it inhibits accumulation of Tregs while increasing CD8+ memory T cells, thereby recruiting the patient’s own immune system to eliminate cancer cells.

Claims 7 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 6,083,703; issued 04 July 2000) in view of WO 2015/125159 A1 (NEKTAR THERAPEUTICS, published 27 August 2015) as applied to claims 1-6, 9, 13, 14, 16, 21, 22, and 24 above, and further in view of Wittrup et al. (US 2017/0216403 A1; effectively filed 12 August 2014).

Wang et al. do not teach administration of both the peptide-based cancer vaccine and the IL-2 agonist on day 1 of treatment.  However, this was known to be effective.  For example, Wittrup et al. teach administration of a treatment composition comprising both a cancer vaccine and IL-2 on day 1 of treatment.  See Example 4.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of treating cancer in a subject by administering a combination of a long acting IL-2 agonist and a cancer vaccine as taught by Wang et al. by using the long acting IL-2Rβ biased agonist as taught by ‘159 and administering both on day 1 of treatment as was done by Wittrup et al.  There would have been a reasonable expectation of success since all of the documents evidence effective treatment of cancer using their therapeutic agents on day 1.  Motivation to use the long acting IL-2Rβ biased agonist of ‘159 is provided in the teachings of ‘159 that their long acting IL-2Rβ biased agonist is better than a non-biased agonist since it inhibits accumulation of Tregs while increasing CD8+ memory T cells, thereby recruiting the patient’s own immune system to eliminate cancer cells.  Motivation to administer both on day 1 of treatment would have been apparent to the ordinary skilled artisan since such would have simplified the treatment plan for the patient and the clinician, in view of the teaching of Wittrup et al. that administration of both on day 1 would have been effective.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
03 February 2022